PER CURIAM:
Claude and Lori Holland, husband and wife, filed suit against Defendants alleging state and federal law causes of action relating to Claude’s suspension and termination from his position with the Wicomico County Sheriffs Office. The district court granted summary judgment for Defendants finding the Hollands’ claims were barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holland v. Maryland, No. 1:07-cv-03040-AMD (D.Md. Dec. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.